Citation Nr: 0735389	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for gout (claimed as 
arthritis of the knees and left shoulder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1960 to October 1965.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  A chronic knee disability of either knee was not 
manifested in service; arthritis of the knees was not 
manifested in the first postservice year; and the veteran's 
current disability of the knees is not shown to be related to 
his service. 

2.  Gout was not manifested in service nor in the first 
postservice year, and any current gouty arthritis is not 
shown to be related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Service connection for gout is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a March 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  VCAA 
notice was provided to the appellant prior to the initial 
adjudications in these matters.  See Pelegrini, supra.

While the veteran did not receive timely notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the ratings of the disabilities nor the 
effective dates of any awards are matters for consideration.  
Hence, the veteran is not prejudiced by the untimeliness of 
such notice.

The veteran's service medical records (SMRs) are associated 
with his claims file, as are VA treatment records.  He 
informed the RO, in January 2004 that he was going to submit 
a private opinion addressing the issues on appeal and their 
relation to service.  Via a November 2006 letter, the RO 
advised the veteran that if he had information, to please 
submit it as soon as possible.  He did not respond.  The RO 
arranged for the veteran to be examined.  In November 2006, 
he cancelled the examination stating that it was a waste of 
time on his part.  

The Board notes that the "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
veteran must also be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  In a case such as this, where additional 
development is required to determine entitlement to service 
connection, a veteran may not passively sit by under 
circumstances where his cooperation is essential in obtaining 
the putative evidence.  Wood, 1 Vet. App. at 193.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, in an 
original compensation claim, the claim shall be rated based 
on the evidence of record . . . . 38 C.F.R. § 3.655.  Here, 
the veteran appealed the September 2003 decision which denied 
his original claims of service connection for a bilateral 
knee disability and gout.  Hence, the Board has no 
alternative but to base the following decision on the 
evidence of record.

The Board is satisfied that the RO has complied with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims.  

B.	Factual Background

The veteran's SMRs note that he was seen in February 1965 for 
complaints of left shoulder pain from lifting an object.  The 
impression was mild acute bursitis; he was advised to 
restrict heavy lifting for 7 days.  No further left shoulder 
complaints or findings are noted in the SMRs.  In May 1965, 
the veteran was involved in a motorcycle accident, sustaining 
a closed fracture of the right femur.  On admission, he 
demonstrated full range of right knee motion.  Hospital 
course included traction, spica cast, and crutches.  He 
ultimately returned to duty and was discharged.  On service 
separation examination no complaints of a knee disability or 
gouty arthritis of the knees or shoulder were noted.  
Clinical evaluation of the upper and lower extremities was 
normal.

On February 1966 VA examination, the examiner noted that 
there was internal derangement of the right knee joint due to 
the injury the veteran suffered when he fractured his femur 
(notably, the veteran was granted service connection for 
residuals of a right femur fracture).  X-ray of the right 
knee showed no gross abnormality.

VA treatment records from October 1996 to December 2002, 
include an October 1996 record which notes gouty arthritis of 
the left shoulder.  May 1998 X-rays of the bilateral knees 
found moderate degenerative changes.  A December 1998 record 
notes the veteran received steroid injections in his knees 
for degenerative joint disease (DJD) secondary to obesity.  A 
May 1999 record notes the veteran's complaints of bilateral 
knee pain.  Total knee replacements were recommended.  June 
2001 X-ray of the knees revealed arthritic changes in both 
medial knee joints.  July 2001 X-rays of the knees reveal 
advanced degenerative joint disease of the medial joint 
compartments.  

On April 2003 VA examination (for the right femur), the 
veteran complained of bilateral knee pain.  It was noted that 
there were no gross deformities.  The right leg was found to 
measure approximately 2 cm. shorter than the left.

In a September 2004 VA Form 9 the veteran's contended that 
his bilateral knee arthritis was due to his femur fracture.

An October 2006 VA record notes that the veteran was seen for 
complaints of shoulder pain.  He declined X-rays and physical 
therapy.



C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (here, arthritis) are 
manifested to a compensable degree within one year following 
a veteran's discharge from active duty, they may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is not in dispute that the veteran now has chronic 
bilateral knee disability and gout.  Such disabilities were 
found by VA examiners.  What he must still show to establish 
service connection for bilateral knee disability and gout is 
that the current disabilities are related to his service.  
Bilateral knee disability and gout were not manifested in 
service, and arthritis of the knees and shoulder was not 
manifested in the first postservice year.  Consequently, 
service connection for bilateral knee disability and gout on 
the basis that such disabilities became manifest in service, 
and persisted, or on a presumptive basis (for arthritis/gouty 
arthritis as chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.  

The veteran may still establish service connection for his 
chronic bilateral knee disability and gouty arthritis if 
competent (medical) evidence relates such disabilities to 
service.  See 38 C.F.R. § 3.303.  However, there is no such 
competent evidence in this case.  As noted, the veteran 
cancelled the appointment, which could have determined if his 
current disabilities are related to service or to a service 
connected disability.  Significantly, a lengthy time interval 
between service and the initial postservice manifestation of 
a disability for which service connection is sought (here 
more than 33 years) is, of itself, a factor weighing against 
a finding of service connection.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  As the veteran is a 
layperson, his own opinion that his bilateral knee disability 
and gouty arthritis is related to service is not competent 
evidence.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The preponderance of the evidence is against these 
claims.  Accordingly, they must be denied.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for gout (claimed as arthritis of the 
knees and left shoulder) is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


